Case 1:18-cr-10454-D.]C Document 1 Filed 11/26/18 Page 1 of 8
AO 91 (Rev. ll:'l l} Criminal Complain!

UNITED STATES DISTRICT CoURT

for thc
Distl’ict of Massachusetts

 

 

United States of America )
"" )
KElTH Wooos ) Case No.
) 1a-mj-1370-DLC
)
)
)
Dej§?ndanf{s)
CRIMINAL COMPLAINT

l, the complainant in this case, state that the following is ime to the best of my knowledge and belief.
On or about the date(s) of Septembef 29. 2018 in thc county of SUHO|k in the

 

 

Distcict of Massachusetts , the defendant(s) violated:

Code Secn'on Ojj“ense Descr:ptfon
18 USC § 922 (g)('|) Fe|on in F’ossession of a Firearm and Ammunition

This criminal complaint is based on these facts:

See attached affidavit of ATF Task Force Agent Michae| J. Linskey

El Continued on the attached shcct.

  

 

   

Comp.?ninnnr's signann‘e

Sgt. Det |Vlichael J. Linskey, Taek Force Agent, ATF

 

Pr:`nted ncnne and (ih'e

§:36\;_>

Sworn to before me and signed in my prcscncc.

Date: // % 201

 

Jndge ’s signature

City and state: Boston, MA Hon. Dona|d L. Cabe||, U.S. Magistrate Judge

 

 

Pr:'nted ncnne and rifle

 

Case 1:18-cr-10454-D.]C Document 1 Filed 11/26/18 Page 2 of 8

18~mj-13?0FDLC
AFFIDAVIT

I, Michael J. Linskey, having been duly sworn, on oath
depose and state that:

1. I am a Sgt. Detective with the Boston Police
Department, where l have worked for more than 30 years. Since
2010, I have been assigned to the Bureau of Alcohol, Tobacco,
Firearms and Explosives (“ATF”) to investigate firearms-related
offenses as a Task Force Officer in ATF’s Group 2. Since
joining ATF, I have investigated federal firearms
violations which has included participating in the
controlled purchases of firearms, surveillance of firearms
traffickers, interviews of suspects, participating in
search warrants and complaints, and electronic
surveillance.

2. Based on my training and experience, I am aware that
Title 18, United States Code, Section 922(g)(1) makes it a
federal offense for any individual who has previously been
convicted of a felony offense to possess a firearm or ammunition
in or affecting interstate commerce. Having so stated, I make
this affidavit in support of a criminal complaint charging KEITH
WOODS with being a felon~in-possession of a firearm and
ammunition in violation of that statute.

3. The statements contained in this affidavit are based

on my own investigation, work done by other ATF Agents, and on

 

Case 1:18-cr-10454-D.]C Document 1 Filed 11/26/18 Page 3 of 8

information provided to me by officers of the Boston Police
Department (“BPD”}. This affidavit is submitted for the limited
purpose of establishing probable cause to believe WOODS violated
18 U.S.C. §922(g)(1), and therefore does not set forth all of the
information that I and other law enforcement personnel have
obtained during the course of this investigation.

4. The investigation into WOODS was initiated at
approximately 3:15am on September 29, 2018 when officers
responded to a Shotspotter activation in the area of 1111
Harrison Avenue in Roxbury's Dudley Square (believed to be a
high~crime neighborhood for firearm~related offenses). While
officers were in that.area investigating, they saw a Gray Nissan
bearing Quebec (Canada} Registration FMJ9753 operating without
headlights.

5. Officers immediately conducted a traffic stop of the
Nissan in the area of Harrison Avenue and Dudley Street with Lt.
Bickerton and Officer Starkey covering the driver's side and
Officers Stallings, Smerz, and McCabe on the passenger side. As
they approached the car, all but Officer McCabe recognized
WOODS, knew him to be an identified member of the Vine/Forest
Street gang, and were aware that he had an extensive criminal
history that include either firearm arrests and/or conviction.

6. Upon approaching the car, the officers advised the

driver, Cheri Dobson, why she had been pulled over and asked for

 

 

 

Case 1:18-cr-10454-D.]C Document 1 Filed 11/26/18 Page 4 of 8

her license and registration. Dobson produced both documents and
turned on the lights to show that they were working. WOODS was
the only other occupant of the car and was sitting in the front
passenger seat.

7. Officers Stallings, Smerz, and McCabe approached the
passenger side of the Nissan and engaged WOODS in conversation.
WOODS reported that he was out “looking for some bitches,” and
was observed by Officer Stallings sending a text to a contact
named “Bae” stating something to the effect that he was “going
to jail.”

8. In the course of the conversation, Officer Smerz noted
that Ms. Dobson had a knife hanging out of her right front pants
pocket and alerted Officer Starkey to its presence. Starkey then
asked Ms. Dobson if there were any weapons in the car and Dobson
stated there were not. He then reached in and recovered the
knife.

9. Based on the totality of the circumstances, the
officers then asked both Dobson and WOODS to step out of the car
so that both persons could be pat frisked.

10. As WOODS came out of the car wearing only a T-shirt
(despite the coolness of the weather), officers noted a sudden
and marked change in his demeanor. WOODS stopped talking to the
officers, hung his head as if upset, and lowered his shoulder

and face as he began to pace and back away from the vehicle,

 

 

 

Case 1:18-cr-10454-D.]C Document 1 Filed 11/26/18 Page 5 of 8

indicating to the officers that he was contemplating running.
Both WOODS and Dobson were pat frisked. As noted, the knife
seen by Officer Smerz was seized from Ms. Dobson.

11. Officers then undertook to pat frisk the car. When
Officer McCabe went to the rear passenger side seat, he
immediately felt the outline of a gun inside a black North Face
jacket that was immediately behind where WOODS had been sitting.
Unlike WOODS, the officers were either wearing jackets (for
those officers in uniform) or hooded sweatshirts and jeans (for
those officers in plain clothes).

12. While officers were frisking the car, Ms. Dobson asked
if she could have her sweatshirt that was sitting on the
driver's seat. When officers retrieved the sweatshirt for her,
they noted that the only other jacket in the car was the black
North Face jacket behind the front passenger seat in which the
gun was found. In one pocket of the black North Face jacket,
officers recovered what appeared to be older keys for a Honda
and a receipt from the AutoZone in Dudley Square dated 8/28/18

at llzl§am.l Located in the other pocket of the jacket was a

 

l Video recovered from the AutoZone for the date and time of the
receipt showed WOODS entering the AutoZone wearing a black North Face
jacket that appeared to be identical to the jacket in which the gun
was found and holding the area of his left jacket pocket. On the
morning after the arrest, Ms. Dobson came into Distriot B-2 and asked
if she could pick up a Honda key for WOODS’ girlfriend. As noted
above, a Honda key was found in the same black North Face jacket in
which the gun was found.

 

Case 1:18-cr-10454-D.]C Document 1 Filed 11/26/18 Page 6 of 8

black cell phone with a locked screen that had an active text
message that read, “put your lights on.”

13. The firearm located by Officer McCabe was a Tanfoglio
Model GT27 .25 caliber sami-automatic pistol that bore serial
number 51057 (“the charged firearm”) and contained 7 rounds of
.25 caliber ammunition. After the charged firearm and the 7
rounds of ammunition recovered from it had been processed and
placed into evidence, the firearm and ammunition were sent to
the BPD Latent Print Unit. Criminalists at the Latent Print
Unit were unable to recover any latent print material from the
charged firearm or the ammunition it contained. The charged gun
was thereafter sent to BPD Ballistics Unit where it was
successfully test fired, and the 7 rounds it contained when
seized were certified to be ammunition.

14. The charged firearm and ammunition were also examined
by ATF S/A.Mattheu Kelsch, who is trained to perform interstate
commerce nexus examinations. S/A Kelsch examined the charged
firearm and the 7 rounds of ammunition it contained when seized,
determined they were a “firearm” and “ammunition” for purposes
of federal law, and determined that both the firearm and all of
the ammunition had been manufactured outside Massachusetts,
meaning that the charged firearm and the 7 rounds of ammunition

it contained had traveled across state lines or international

 

 

 

 

 

 

 

Case 1:18-cr-10454-D.]C Document 1 Filed 11/26/18 Page 7 of 8

boundaries prior to being seized in Boston on September 29,
2018.

15. I have reviewed WOODSH criminal record as maintained
by the Massachusetts Criminal History Systems Board. lt
reveals, among other things, that WOODS was convicted in 2011 in
Dorchester District Court on the charge of Assault with a
Dangerous Weapon. I have determined that that this is a crime
punishable under Massachusetts law by imprisonment for more than
one year.

16. Based on the foregoing, I submit that there is
probable cause to believe that, on or about September 29, 2018,
KEITH WOODS, having been previously convicted of a crime
punishable by a term of imprisonment exceeding one year, did
possess, in and affecting commeroe, a firearm and ammunition in
violation of Title 18, United States Code, Section 922 (g)(l).

W/z%/;QB

MICHAEL . L SKEY
TASK FORCE AGENT, ATF

Sworn and subscribed to before me thiszf_th day of November,

<Z§;;t@>

DONALD L. CABELL
U.S. MAGISTRATE JUDGE
DISTRICT OF MASSACHUSETTS

 

 

Case 1:18-cr-10454-D.]C Document 1 Filed 11/26/18 Page 8 of 8

